United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3430
                                    ___________

Robert L. Follis and Georgia K. Follis, *
                                        *
            Appellants,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
State of Minnesota, Human Services      *
Department and Military Affairs         * [UNPUBLISHED]
Department; County of Morrison,         *
Human Services Department; County *
of Todd, Human Services Department, *
                                        *
            Appellees.                  *
                                  ___________

                              Submitted: June 16, 2009
                                 Filed: June 24, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In the context of their federal civil-rights action, Robert Follis and Georgia
Follis filed a “motion for permanent injunction” and a “motion for emergency
restraining order,” seeking in both to prevent their eviction from state-owned property
prior to resolution of their underlying case. The district court1 interpreted the first
motion as a motion for a preliminary injunction and denied it without prejudice and
also denied the “motion for emergency restraining order” with prejudice. This appeal
followed.

       We lack jurisdiction to consider the denial of a motion for a temporary
restraining order. See Hamm v. Groose, 15 F.3d 110, 112 (8th Cir. 1994). Reviewing
the denial of the motion for a preliminary injunction, we find no abuse of discretion.
See Grand River Enters. Six Nations, Ltd. v. Beebe, 467 F.3d 698, 701 (8th Cir. 2006)
(standard of review).


      Accordingly, we affirm the denial of preliminary injunctive relief for the
reasons stated by the district court. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                         -2-